Evans, J.
Holly brought suit against the Virginia-Carolina Chemical Company for damages on account of personal injuries alleged to have been occasioned by reason of the defendant’s negligence. At the conclusion of the plaintiff’s evidence the court, upon, motion of the defendant’s counsel, granted a judgment of nonsuit, to which the plaintiff excepts. The plaintiff’s petition alleged that he was injured by the caving in of a pile of fertilizer base, upon, which he was at work, shoveling it, from where it was piled, to' another place in the room where it was stored. ’ It was alleged that the defendant’s agent was negligent in sending the plaintiff into an unsafe and dangerous place to work, without warning him of the danger, and in putting other workmen to digging at another point on the opposite side from the plaintiff without warning the plaintiff. It was also charged that the defendant was negligent in employing careless and incompetent servants. The testimony submitted by the plaintiff disclosed, that he had been in the employ of the defendant for two years at the time of the injury, had frequently done this same sort of work, and was at the time he was sent to this work employed in the same room though in another department. It also appeared that the defendant’s superintendent had frequently warned him and his coemployees of the danger incident to the work, and that the plaintiff was fully acquainted with the situation. It was not. shown that the plaintiff did not know that the hands were working on the other side, nor that the accident was in fact caused by such work, and the plaintiff himself testified that if he had worked the pile from the top, as he says was the proper way, it would not have fallen on him. Since the-plaintiff entirely failed to show any of the negligent conduct alleged in his petition, the court correctly granted a nonsuit.

Judgment affirmed.


All the Justices concur.